 428DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TheRespondent,C.Malone Trucking,Inc.,Waltham,Massachusetts, isengaged in commerce within the meaningof the Act.2.Local25, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America(ChargingParty)is a labor organization within the mean-ing of Section2(5) of the Act.3.By discriminating in the hire and tenure of employmentofEdward R.Beechim andJohn F. Crispo,the Respondent has engaged in and is engaging inunfairlaborpractices within the meaning of Section8 (a) (3) of the Act.4.By suchdiscriminationand by interferingwith,restraining,and coercingemployees in the exercise of the rights guaranteed in Section7 of the Act, theRespondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a)(1) of the Act.5.Theaforesaidunfairlabor practicesare unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Park Plaza Amusement CompanyandInternational Union ofElectrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No. 32-IBC-1224.August 11, 1959DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].Upon the entire record in this case, the Board finds :The Employer, a Tennessee corporation operates a bowling alleyand billiards establishment in Memphis, Tennessee, and in 1958, hada gross business of approximately $300,000, of which only a nominalamount was received from out of the State of Tennessee. Thus, theEmployer on the above basis fails to meet our current jurisdictionalstandards for retail establishments.'However, the Petitioner contends that the Employer and anothercorporation, Malco Theatres, Inc.,2 are integrated enterprises so as toconstitute a single employer for the purposes of the Act.M. A.Lightman, Jr., is president of Malco and of the Employer and four'Carolina Supplies and Cement Co.,122 NLTIB 88. Cf.Magic Mountain,Inc.,123NLRB 1170.2Malco Theatres,Inc.,a Tennessee corporation owns or controls approximately 45theatres In various States and does a gross volume of business in excess of $500,000yearly.124 NLRB No. 53. KERMAC NUCLEAR FUELS CORP.429of the five officers of Malco are also officers of the Employer. In addi-tion, the two corporations have common stockholders.However,Malco itself owns no stock in the Employer's corporation, and therecord shows, Malco had no connection with the organization of theEmployer nor has it ever contributed financial or other support to it.The only connection between the two corporations, beyond the factof common officers and stockholders, is that Malco performs account-ing service for the Employer for which it is paid a fee, deriving areasonable profit therefrom.There is no interchange of employees,no common labor policies or benefits, nor does Malco exercise anyauthority or control over the manager of the Employer who activelyoperates the establishment and who hires and fires employees, inde-pendently of Malco.We conclude from the foregoing that the Em-ployer herein operates independently and not as part of an integratedenterprise, which has centralized management and control over itslabor relations policies.Accordingly, we find that the Employer andMalco Theatres, Inc., do not constitute a single employer within themeaning of the Act.'We shall therefore dismiss the petition.[The Board dismissed the petition.]3 E lectronicsCircuits,Inc.,115 NLRB940;American Furniture Company,Inc.,.116NLRB 1496;Clark Concrete Construction.Corporation,116 'NLRB 321;Central DairyProductsCo.,114 NLRB 1189.Kermac Nuclear Fuels Corp.andUnited Steelworkers of Amer-ica, AFL-CIO,Petitioner.Case No. 33-RC-708. August 11, 1959SECOND SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Supplemental Decision, Order, and. Amended Deci-sion and Direction of Election 1 issued by the Board on March 30,1959, in the above-entitled proceeding, a runoff election was con-ducted on May 21, 1959, under the direction and supervision of theRegional Director for the Thirty-third Region among the employeesin the unit found appropriate by the Board.Upon conclusion of therunoff election, the parties were furnished a tally of 'ballots, which.showed that, of approximately 359 eligible voters, .307 ballots werecast, of which 149 were for Intervenor UnitedMineWorkers ofAmerica, District 50, herein called UMW, 152 were for Intervenor-ail, Chemical and Atomic Workers International Union, AFL-CIO,herein called OCAW, 1 was void, and 5 were challenged. The chal--lengeswere sufficient in number to affect the election results.No'timely objections were made to the .conduct of the election.1123 NLRB 462.124 NLRB No. 58.